Case 1:20-cv-04809-TCB Document 1-16 Filed 11/25/20 Page 1 of 11




                             Exh. 15
Case
Case 1:20-cv-04809-TCB
     1:20-cv-04651-SDG Document
                        Document1-16
                                 6-4 Filed
                                     Filed 11/17/20
                                           11/25/20 Page
                                                    Page 12 of
                                                            of 10
                                                               11




                          Ex. D to TRO Motion:
                             Voyles Affidavit
Case
Case 1:20-cv-04809-TCB
     1:20-cv-04651-SDG Document
                        Document1-16
                                 6-4 Filed
                                     Filed 11/17/20
                                           11/25/20 Page
                                                    Page 23 of
                                                            of 10
                                                               11




                          Ex. D to TRO Motion:
                             Voyles Affidavit
Case
Case 1:20-cv-04809-TCB
     1:20-cv-04651-SDG Document
                        Document1-16
                                 6-4 Filed
                                     Filed 11/17/20
                                           11/25/20 Page
                                                    Page 34 of
                                                            of 10
                                                               11




                          Ex. D to TRO Motion:
                             Voyles Affidavit
Case
Case 1:20-cv-04809-TCB
     1:20-cv-04651-SDG Document
                        Document1-16
                                 6-4 Filed
                                     Filed 11/17/20
                                           11/25/20 Page
                                                    Page 45 of
                                                            of 10
                                                               11




                          Ex. D to TRO Motion:
                             Voyles Affidavit
Case
Case 1:20-cv-04809-TCB
     1:20-cv-04651-SDG Document
                        Document1-16
                                 6-4 Filed
                                     Filed 11/17/20
                                           11/25/20 Page
                                                    Page 56 of
                                                            of 10
                                                               11




                          Ex. D to TRO Motion:
                             Voyles Affidavit
Case
Case 1:20-cv-04809-TCB
     1:20-cv-04651-SDG Document
                        Document1-16
                                 6-4 Filed
                                     Filed 11/17/20
                                           11/25/20 Page
                                                    Page 67 of
                                                            of 10
                                                               11




                          Ex. D to TRO Motion:
                             Voyles Affidavit
Case
Case 1:20-cv-04809-TCB
     1:20-cv-04651-SDG Document
                        Document1-16
                                 6-4 Filed
                                     Filed 11/17/20
                                           11/25/20 Page
                                                    Page 78 of
                                                            of 10
                                                               11




                          Ex. D to TRO Motion:
                             Voyles Affidavit
Case
Case 1:20-cv-04809-TCB
     1:20-cv-04651-SDG Document
                        Document1-16
                                 6-4 Filed
                                     Filed 11/17/20
                                           11/25/20 Page
                                                    Page 89 of
                                                            of 10
                                                               11




                          Ex. D to TRO Motion:
                             Voyles Affidavit
Case
 Case1:20-cv-04809-TCB
      1:20-cv-04651-SDG Document
                         Document1-16
                                  6-4 Filed 11/25/20
                                            11/17/20 Page 10
                                                          9 ofof10
                                                                 11




                           Ex. D to TRO Motion:
                              Voyles Affidavit
Case
Case 1:20-cv-04809-TCB
     1:20-cv-04651-SDG Document
                        Document1-16
                                 6-4 Filed
                                     Filed 11/17/20
                                           11/25/20 Page
                                                    Page 10
                                                         11 of
                                                            of 10
                                                               11




                          Ex. D to TRO Motion:
                             Voyles Affidavit
